     Case 2:21-cv-00685-VBF-JEM Document 17 Filed 06/29/21 Page 1 of 20 Page ID #:106



    FULL NAME
                                                                                       CLERK U.S. DISTRICT COURT
    ~05~ C,C1~t~
    COM(vIITfED NAME(if diffaeut)   ~ ^~

    ~5~ ~QU C;~ C •~                                                                        .JUN 29X21
                                                                                                                         ~~
    FULL ADDRESS INCLUDING NAME OF INSTITUTION
                                                                                     CENTRAL DISTRICT OF CALIFORN
   ~~ I~Y1,~~~~5, CQ                         aeQ t1.                                                              IA

   ii c~                 2~,2 - ~ P~~o

                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA

    ~S oS~ C~.Yo                                                        CASE                     r
                                                                                ;~~- L~-OO~~S"V~~JQr\
                                                                                            T be supplied by the Clerk
                                                       PLAINTIFF,              s~~(.~ ~-I~iEN ~~ ~S1
                                      ~'                            I      CIVIL RIGHTS COMPLAINT
                                                                               PURSU.~NT TO (Check rn:ef
~S b ~v t~                                       DEFENDANT(S). I
                                                                 ~42 U.S.C. § 1983
                                                                 ❑ Bivens v. Six Unknown Agents 403 U.S. 388(1971)

  A. PREVIOUS LAWSUITS

            Have you brought any other lawsuits in a federal court while a prisoner: ❑Yes       D No
      2. If your answer to "1." is yes, how many? 1"

            Describe the lawsuit in the space below. (If there is more than one lawsuit, describe the additional lawsuits
                                                                                                                          on an
            attached piece of paper using the same outline.)

                                                                /~




                                                       CIVLL RIGHTS COMPLAINT
  CV-66(7/97)
                                                                                                                              Page 1 of6
   Case 2:21-cv-00685-VBF-JEM Document 17 Filed 06/29/21 Page 2 of 20 Page ID #:107


          a. Parties to this previous lawsuit: ,~ / d n
             Plaintiff                         l~ //'~


               Defendants          ~/~


         b. Court~~


         c. Docket or case number /V ~~/—i-

          d. Name ofjudge to whom case was assigned        /~//~
         e. Disposition (For example: Was the case dismissed? If so, what was the basis for dismissal? Was it
               appealed? Is it stillpending?)~~
         f. Issues raised:




         g. Approximate date of filing lawsuit:
         h. Approximate date of disposition


B. EXHAUSTION OF ADMINISTRATIVE REMEDIES

     1. Is there a grievance procedure available at the institution where the events relating to your current complaint
        occurred? ~ Yes ❑ No

    2. Have you filed a grievance concerning the facts relating to your current complaint? C~Yes               ❑ No

         If your answer is no, explain why not




    3. Is the grievance procedure completed? L~J Yes       ❑ No

         If your answer is no, explain why not



    4. Please attach copies of papers related to the grievance procedure.

C. JURISDICTION

    This complaint alleges that the civil rights of plaintiff~~5~          LU ~~
                                r,~                                                     nt plaintiffs name)
    who presently resides at ~ J~-/        Dav ~~ ~              ~~ ~~ 'e~~r ~~'~'~                           ~Q~ C2
                                                          (matlu~e ad ess or place o con nement
    were violated b the actions of he defendants) named below, which acrions were directed against plaintiff at
r~e.~~ ~.~~r~( JQ;~. ~.o Y Qox B~I~~t ~..►~. cA.                                                        ~p~~b~~
                                                  CI~~. RIGHTS COMPLAIlVT
CV-66 (7/97)                                                                                                           Page 2 of 6
   Case 2:21-cv-00685-VBF-JEM Document 17 Filed 06/29/21 Page 3 of 20 Page ID #:108



    on (date or dates)      ~~~'~~
                                    (C aim I)          ~         (C aim II        ~           C azm III
    NOTE:       You need not name more than one defendant or allege more than one claun. If you are naming more
                                                                                                                  than
                five(5)defendants, make a copy of this page to provide the information for additional
                                                                                                      defendants.
    1. Defendant
                                                                                                      sides or works at

                                                                                                      ~6 -o~6~


        The defendant is sued in his/her(Check one or both): 0 individual       ❑official capacity.

        Explain how this defendant was acting under color oflaw:
              IoeYq~e ~~ ~                        Ce           ~ ~Y ~~ U         ~.1Cl~U         ~~S


    2. Defendant                 ~~~d~` _                                                         resides or works at
                    ~uIen    o
                             e       s e en ant


                   (full address of first




        The defendant is sued in his/her(Check one or both): ❑individual        ❑official capacity.

        Explain how this defendant was acting under color oflaw:
                                         !V ~I~



    3. Defendant                 4 ~/,                                                            resides or works at
                         nazne


                   (full address of first




        The defendant is sued in his/her(Check one or both): ❑individual        ❑official capacity.

        Explain how this defendant was acting under color of law:
                                                       /V ~




                                                       CIVIL RIGHTS COMPLAINT
CV-66(7/97)                                                                                                        Page 3 of6
  Case 2:21-cv-00685-VBF-JEM Document 17 Filed 06/29/21 Page 4 of 20 Page ID #:109


    4. Defendant                       '"                                                           resides or works at
                         name o    rst e en ant
                                             !v `~
                   (full address of first defendant)




        The defendant is sued in his/her(Check one or both): ❑individual          ❑official capacity.

        Explain how this defendant was acting under color oflaw:
                                                      ./~1J~

    5. Defendant                     l "~~                                                          resides or works at
                   (full nazne of first defendant)

                                 'V /~
                   (full address offirst defendant)




        The defendant is sued in his/her(Check one or both): ❑individual          ❑official capacity.

        Explain how this defendant was acting under color of law:
                                                  1V/~




                                                       CIVII., RIGHTS COMPLAINT
CV-66(7/97)                                                                                                        Page 4 of6
  Case 2:21-cv-00685-VBF-JEM Document 17 Filed 06/29/21 Page 5 of 20 Page ID #:110

D. CLAIMS*
                                                            CLAIM I
    The following civil right has b en violated:
                              ~o~r o~~ i n ~              eYe,~~e                       ~~~i0U 5             ~~~ nee1S.
                                                                    U
         V Y ~2`n                                     e                         e
                             nY       oV        -`~1,ZO                 ~1, o,                u~ e~            Co~~o v
     b ~-           VJ                    V~     p                      e                 the iCa~         '     • W 1nP.1~
              e Y ~F                      ~ ~o~c;                                   ~ 1                   a ~~ o~
                  ° le            c~ - ~n                 ~~ s                      ~     v        ~I ~ ~~~ce. hm~
              s                       ~         ~~. ~                       v F r~~~               ~~o~~    mere
                         l    ve ~        ~ ~           r~5 ~ Da~~          ~l c.~~e~              ~ Yeq'o~v    'I.`v2
                                  a



              ~~ee. ° nq ank~~u5 ~1Yov~n                     o      er Qe~c?~e

    ~                             ~
                    Y
          A          5v`7 ~C.1 v5 E~•FY~~                               ~o ,~ c r~ Qv            G`f ~~`I d i {~ ylO~S   eei

    Supporting Facts: Include all facts you consider important. State the facts clearly, in your own words, and without
    citing legal authority or argument. Be certain you describe, in separately numbered paragraphs, exactly what each
    DEFENDANT (by n me)did to viola e your right.


    ~P lPve SSiC7~/1 -1' d                      ~-~MP          5v ~ Cv ~ ~.




    *Ifthere is more thmt one claim, describe the additio~zal claims) on another attachedpiece ofpaper usi~zg the same
    outline.


                                                     CIVII.. RIGHTS COMPLAINT
CV-66(7/97)                                                                                                        Page 5 of6
    Case 2:21-cv-00685-VBF-JEM Document 17 Filed 06/29/21 Page 6 of 20 Page ID #:111


D. CLAIMS*                                                                               ~f
                                                                        CLAIM I ~_       ~/
     The following civil right has een violated:
                                                       0
                ~~~C~tl.~            ► ~ Y t ~.d\Q ' i0 ~n
                                     ~
                 ~- cstun~          Pv~~-P~~:c~~ C \c'~J 5~

               V~, ~OY~                           Z             ~       ~ ~~ r                y ~               ~           eY
                 C~       ~c        ~              «                                 ~              e=~   '~Q           +~~~
       YY~P        ~r_'s (OQ ~1~~ ~i- Y~'~ ~~1Ci~.Qhi ~~h~ i~Q V~,~ ~ ~~ O~1~~ e,i~~~ ~ l

                                        ~(        ~- ~                  l                -    ~'~ P V~~~,S~1 t O Y ~~




     :,
               ~ • .cam        ~ r►          t'       ~Y                    ~ t,e_       i            ~    ~t       •
                   ~_ -         ~            -              -       -

     Supporting Facts: Include all facts you consider important. State the facts clearly, in your
                                                                                                  own words, and without
     citing legal authority or argument. Be certain you describe, in separately numbered paragra
                                                                                                  phs, exactly what each




     *If there is more than one clatm, describe the additional clai,n(s
                                                                        ) on another attachedpiece ofpaper using the
    outline.                                                                                                         same



                                                           CIVIL RIGHTS COMPLAINT
CV-66 (7/97)
                                                                                                                          Pege 5 of 6
   Case 2:21-cv-00685-VBF-JEM Document 17 Filed 06/29/21 Page 7 of 20 Page ID #:112

E. REQUEST FOR RELIEF

     I believe that I am entitled to the following          c relief:   ,pJ
     ~ Q~ ~.~~ ~~►n                                             D~oa ~- ~ n Q ~to~v~~
                                                            n              ~1 ~
                                                            _ o. . _    ~      _~       _.,
                                                                                                         ✓`
                    U                  an               ~               2~.~        Inq           w~
     ~~ ~                C'~. COvC~r           ~i~c )C9(                1i5 C' t 11~~     Yi~       1~
                     0




       -Z~ -2~  (Date)                                                         (Signature ofPlaint~f~




                                                     CNIL RIGHTS COMPLAINT
CV-66(7/97)                                                                                                   Page 6 of6
Case 2:21-cv-00685-VBF-JEM Document 17 Filed 06/29/21 Page 8 of 20 Page ID #:113




                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
   `OC ~            ~+r ~                                        CASE NUMBER


                                      PRISONER/PLAIl~TTII~'F,
                               ~'                                       REQUEST TO PROCEED WITHOUT
 n (~ c     \h ~         c                                             PREPAYMENT OF FILING FEES WITH
  V,~           ~    vl~                „t DEFENDANT(S).                  DECLARATION IN SUPPORT

                                                  ~r
I,        ~~~~~~ r~                                                  ,declare under penalty of perjury, that the following is
true and correct; that I am the prisoner-plaintiff in the above entitled case; that in support of my request to proceed
without prepayment of fees under 28 U.S.C. Section 1915,I declare that because of my poverty I am unable to pay the
full costs of said proceedings or to give security therefore and that I am entitled to redress.

I further declare under penalty of perjury that the responses which I have made to the questions and instructions below are
true, correct and complete.

1. Are you presently employed in prison? ❑Yes          ~No
    a. If the answer is yes, state the number of hours you work per week and the hourly rate of pay:




    b. State the place of your incarceration 1 ~                            ~~
       Have the institution fill out the Certificate portion of this application and attach a certified copy of your prison
       trust account statement showing transactions for the past six months.

2. Have you received, within the past twelve months, any money from any ~the following sources?
   a. Business, profession or form of self-employment?          Yes dNo
   b. Rent payments, interest or dividends?                   ❑Yes       o
   c. Pensions, annuities or life insurance payments?         DYes       o
   d. Gifts or inheritances?                                  ❑Yes      No
   e. Any other income (other than listed above)?             ❑Yes f1No
   f. Loans?                                                    Yes ~No

    If the answer to any of the above is yes, describe such source of money and state the amoiuit received from each
    source during the past twelve(12) months:




                    REQUEST TO PROCEED WITHOUT PREPAYMENT OF FILING FEES WITH DECLARATION IN SUPPORT
CV-60P(04/06)                                                                                                          Page 1 of 3
Case 2:21-cv-00685-VBF-JEM Document 17 Filed 06/29/21 Page 9 of 20 Page ID #:114

3. Do you own any cash, or do you havf/~oney in a checking or savings account? (Include any funds in prison
   accounts, if applicable.) ❑Yes 0 No

   If the answer is yes, identify each account and sepazately state the amount of money held in each account for each of
    the six(6) months prior to the date of this declaration.




4. Do you own any real estate, stocks, bonds, notes, ay~tomobiles, or other valuable property (excluding ordinary
   household furnishings and clothing)? ❑Yes        CJ No

    If the answer is yes, describe the property and state it approximate value:



5. In what year did you last file an Income Tax Return? (V ~~v
    Approximately how much income did your last tax return reflect?

6. List the persons who are dependent upon yanr for support, state your relationship to those persons, and indicate how
    much you contribute toward'their su~ort:
    '~~1~~~ ~usP o~c~ ~A+1Y orb                                       ~ ho~~,1,~v


    I understand that a false statement or answer to any question in this declaration will subject me to penalties for
    perjury. I further understand that perjury is punishable by a term of imprisonment of up to five(5) years and/or a dine
    of $250,000(18 U.S.C. Sections 1621, 3571).


       cc~~~C~o~ ~.~q                                          ~.c~S I~~~'e~GS
                                                                              County (or City)
                          State


  ~
 I, ~Jb,P             ~~~                          ,declare under penalty of p 'ury that the foregoing is true and correct.



      ~~t~"21 ~Z1
                  Date                                                      Pri oner/Plaintiff(Signature)




                   REQUEST TO PROCEED WITHOUT PREPAYMENT OF FII.ING FEES WITH DECLARATION IN SUPPORT
                                                                                                                      Page 2 of 3
  CV-60P(04/06)
Case 2:21-cv-00685-VBF-JEM Document 17 Filed 06/29/21 Page 10 of 20 Page ID #:115




                                              PRISONER AUTHORIZATION
If my request to proceed without prepayment of filing fees is granted, I understand that I am required by
                                                                                                                 statute to pay the
full amount of the filing fees for this case, regardless of my forma pauperis status and the disposition of this
                                                                                                                     case. I
fiu'ther authorize the prison officials at this institution to assess, collect and forwazd to the Court the full
                                                                                                                 amount of these
fees, in monthly payments based on the average of deposits to or balance in my,prison trust account in
                                                                                                       accordance with 28
U.S.C. Section 1.915.                                                         /l~l




                                                                     Prisoner-Plaintiff(Signature)




                                                   a
                                         "'`.


                                      CERTIFICATE OF AUTHORIZED OFFICER
I hereby certify that the Prisoner-Plaintiff herein has credit in the sum of$                                    on account at
the                                                                   institution where Prisoner-Plaintiff is confined.

I further certify that during the past six months the applicant's average monthly balance was $                    I further
certify that during the past six months the average of monthly deposits to the applicant's account was$

A certified copy of the prisoner-plaintiffs trust account statement for the last six (6) months is attached.




                 Date                                        Authorized Officer of Institution (Signature)




                 REQUEST TO PROCEED WITHOUT PREPAYMENT OF FILING FEES WTTH DECLARATION IN SUPPORT
CV-60P(04/06)                                                                                                             Page 3 of 3
    Case 2:21-cv-00685-VBF-JEM Document 17 Filed 06/29/21 Page 11 of 20 Page ID #:116

 04/14/20'L 1 :0:55:53                              Los Angeles County Sheriff's Department                      PAGE :      01   OF 04
 DELESLIE                                  LASD JAIL INFORMATION MGMT SYSTEM (JIMS)                                          OTRTASTA
                                                                                                                              1 0.02.1.13


                                            T RUST ACCOUNT                  STATEMENT
                                               FROM : 01/0112020            TO :04/1412021
Main ID:          0033604588           +~~~v1~=      CARO,JOSE                                          D08:    08/30/1987
FACILITY:         TTCF-T262-A-008L

ACCOUNT B!1LANCES TOTAL:                          $ 2.26           CJF:;Ehai:               $226        HOLD:               $0.00

SUB-ACCOUNT BALANCES

SUB ACCOUNT                                                                                              START BALANCE      END BALANCE

2101-SPENDABLE ACCOUNT                                                                                             1.32              1.32

2102-PRO PER ACCOUNT                                                                                               0.94              0.94

2103-DIRTY MONEY ACCOUNT                                                                                           o.00              o.00
2104-BAIL/FINES ACCOUNT                                                                                            0.00              0.00



DEBTS AND OBLIGATIONS

TYPE        PAYABLE                                        INFO NUMBER          AMOUNT OWING             AMOUNT PAID       WRITE OFF AMT

ARIND       INDIGENT KIT LOAN RECEIVABLE                   02172017                505.15                       12.81                0.00



SUB-ACCOUNT TRANSACTIONS
2101 SPENDABLE ACCOUNT
DATE         BOOKING NO        TYPE       TRANSACTION DESCRIPTION                                      TRANSACTION AMT            BALANCE

02/24/2020 4793659             ARIND      Indigent Kit Loan Receivable                                            11.08             12.40

02/24/2020 4793659             SIND       Tim Id 309000839 Order No 108136 Charge for indigent order            <11.08>               1.32
                                          108136250
03/23/2020 4793659             ARIND      Indigent Kit Loan Receivable                                             7.44              8.76

03/23/2020 4793659             SIND       Tim Id 309042299 Order No 108177 Charge for indigent order             <7.44>               1.32
                                          1 08177703
03/30/2020 4793659             ARIND      Indigent Kit Loan Receivable                                             8.90             10.22

03/30/2020 4793659             SIND       Twi Id 309051239 Order No 108186 Charge for indigent order             <8.90>               1.32
                                          108186845
04/06/2020 4793659             ARIND      Indigent Kit Loan Receivable                                             8.90              10.22

04/06/2020 4793659             SIND       Tim Id 309059658 Order No 108195 Charge for indigent order             <8.90>               1.32
                                          1 08195670
04/20/2020 4793659             ARIND      Indigent Kit Loan Receivable                                             7.37              8.69

04/20/2020 4793659             SIND       Twi Id 309074434 Order No 108210 Charge for indigent order             <7.37>               1.32
                                          108210884
04/27/2020 4793659             ARIND      Indigent Kit Loan Receivable                                             8.90              10.22

04/27/2020 4793659             SIND       Tim Id 309083249 Order No 108219 Charge for indigent order              <8.90>              1.32
                                          108219692
05/04/2020 4793659             ARIND      Indigent Kit Loan Receivable                                             8.90              1022

05/04/2020 4793659             SIND       Tim Id 309090562 Order No 108227 Charge for indigent order              <8.90>              1.32
                                          108227122
05/11/2020 4793659             ARIND      Indigent Kit Loan Receivable                                             8.90              1022
     Case 2:21-cv-00685-VBF-JEM Document 17 Filed 06/29/21 Page 12 of 20 Page ID #:117

 04/14 2021 10:55:53                               Los Angeles County Sheriff's Department                             PAGE :      02 OF 04
 DELESLIE                                  LASD JAIL INFORMATION MGMT SYSTEM(JIMS)                                                 OTRTASTA
                                                                                                                                   10.02.1.13


                                            T RUST ACCOUNT                         STATEMENT
                                               FROM : 01/0112020                   TO :0411412021
MainlD:           0033604588             tiAME      CARO,JOSE                                             ~''>~>      08/30/1987
FACILITY:         TTCF-T262-,4008E

ACCOUNT BALANCES TOTAL:                          $ 2.26              C~li~'R~N ~            $ 2.26       I;OLD                   $ 0.00



„",~~:      ~'<~`?,I`~.":P•C~   1Y~~F=     TF~~~f;,gi.Tl~;~,C~.~CF~JV7iJt~                              1~~A?dSA~I"iv,1:~fi~iT       ~",~:.n~f'L_
05/11/2020 4793659              SIND      Tim Id 309097915 Order No 108234 Charge for indigent order                    <8.90>             1.32
                                          108234715
05/18/2020 4793659              ARIND      Indigent Kit Loan Receivable                                                  8.90             1022
05/18/2020 4793659              SIND       Tim Id 309105116 Order No 108242 Charge for indigent order                   <8.90>             1.32
                                           108242261
05/26/2020 4793659              ARIND      Indigent Kit LoanReceirable                                                   8.90             10.22
05/26/2020 4793659              SIND      Tim Id 309112700 Order No 108249 Charge for indigent order                    <8.90>             1.~2
                                          1 08249992
06/01/2020 4793659              ARIND     Indigent Kit Loan Receivable                                                   4.38              5.70
06/01/2020 4793659              SIND      Tim Id 309119837 Order No 108257 Charge for indigent order                    <4.38>             1.32
                                          108257419
06/08/2020 4793659              ARIND      Indigent Kit Loan Receivable                                                 11.08             12.40
06/08/2020 4793659              SIND      Tim Id 309126389 Order No 108264 Charge for indigent order                  <11.08>              1.32
                                          108264518
06/15/2020 4793659              ARIND     Indigent Kit Loan Receivable                                                  11.08             12.40
06/15/2020 4793659              SIND      Tim Id 309134467 Order No 108272 Charge for indigent order                  <11.08>              1.32
                                          108272890
06/22/2020 4793659              ARIND     Indigent Kit Loan Receivable                                                   9.62             10.94
06/22/2020 4793659              SIND      Tim Id 309141869 Order No 108280 Charge for indigent order                    <9.62>             1.32
                                          108280535
06/29/2020 4793659              ARIND     Indigent Kit Loan Receivable                                                  11.08             12.40
06/29/2020 4793659              SIND      Tim Id 309149495 Order No 108288 Charge for indigent order                  <11.08>              1.32
                                          108288373
07/06/2020 4793659              ARIND     Indigent Kit Loan Receivable                                                  11.08             12.40
07/06/2020 4793659              SIND      Tim Id 309157147 Order No 108295 Charge for indigent order                  <11.08>              1.32
                                          108295926
07/13/2020 4793659              ARIND     Indigent Kit Loan Receivable                                                  11.08             12.40
07/13/2020 4793659              SIND      Tim Id 309165361 Order No 108304 Charge for indigent order                  <11.08>              1.32
                                          1 08304255
07/20/2020 4793659              ARIND     Indigent Kit Loan Receivable                                                  11.08             12.40
07/20/2020 4793659              SIND      Tim Id 309173353 Order No 108312 Charge for indigent order                  <11.08>              1.32
                                          108312386
07/27/2020 4793659              ARIND     Indigent Kit Loan Receivable                                                  11.08             12.40
07/27/2020 4793659              SIND      Tim Id 309181384 Order No 108320 Charge for indigent order                  <11.08>              1.32
                                          108320618
08/03/2020 4793659              ARIND     Indigent Kit Loan Receivable                                                  11.08             12.40
08/03/2020 4793659              SIND      Tim Id 309189541 Order No 108328 Charge for indigent order                  <11.08>              1.32
                                          108328870
     Case 2:21-cv-00685-VBF-JEM Document 17 Filed 06/29/21 Page 13 of 20 Page ID #:118

 04/14/2021 30:55:53                               Los Angeles County Sheriffs Department                       PAGE :       03 OF 04
 D ELESLIE                               LASD JAIL INFORMATION MGMT SYSTEM (JIMS)                                            OTRTASTA

                                                                                                                             1 0.02.1.13


                                           T RUST ACCOUNT                   STATEMENT
                                                   FROM : 01/01/2020         TO :04114/2021
Main ID:         0033604588           ~+~"{'?-      CARO,JOSE                                          ~-=~''   08/30/1987
FACILITY:        TTCF-T262-f~008L

ACCOUNT BALANCES TOTAL:                          $ 2.26           CURRENT.                $ 2.26       HOLD:              $ 0.00



DATE         BOOKING NO       TYpE       TRANSACTION DESCRIPTION                                      TRANSACTION AMT          BALANCE
08/10/2020 4793659            ARIND      Indigent Kit Loan Receivable                                            11.08             12.40
08/10/2020 4793659            SIND       Twi Id 309198425 Order No 108337 Charge for indigent order             <11.08>             1.32
                                         108337444
08/17/2020 4793659            ARIND      Indigent Kit Loan Receivable                                            11.08             12.40
08/17/2020 4793659            SIND       Tim Id 309207786 Order No 108346 Charge for indigent order             <11.08>             1.32
                                         108346282
08/24/2020 4793659            ARIND      Indigent Kit Loan Receivable                                            11.08             12.40
08/24/2020 4793659            SIND       Tim Id 309216420 Order No 108354 Charge for indigent order             <11.08>             1.32
                                         108354416
10/30/2020 4793659            ARIND      Indigent Kit Loan Receivable                                             6.56              7.88
10/30/2020 4793659            SIND      Tim Id 309311338 Order No 108445 Charge for indigent order               <6.56>             1.32
                                        108445972
1 1/06/2020 4793659           ARIND      Indigent Kit Loan Receivable                                             6.56              7.88
1 1/06/2020 4793659           SIND       Tim Id 309323169 Order No 108456 Charge for indigent order              <6.56>             1.32
                                         108456630
1 1/20/2020 4793659           ARIND      Indigent Kit Loan Receivable                                             6.56              7.88
1 1/20/2020 4793659           SIND      Tim Id 309345929 Order No 108477 Charge for indigent order               <6.56>             1.32
                                        108477286
1 1/25/2020 4793659           ARIND     Indigent Kit Loan Receivable                                              6.56              7.88
1 1/25/2020 4793659           SIND      Twi Id 309355659 Order No 108487 Charge for indigent order               <6.56>             1.32
                                        108487372
1 2/04/2020 4793659           ARIND      Indigent Kit Loan Receivable                                             6.56              7.88
1 2/04/2020 4793659           SIND      Tim Id 309366794 Order No 108497 Charge for indigent order               <6.56>             1.32
                                        108497793
1 2/10/2020 4793659           ARIND     Indigent Kit Loan Receivable                                              6.56              7.88
1 2/10/2020 4793659           SIND      Tim Id 309377359 Order No 108508 Charge for indigent order               <6.56>             1.32
                                        108508205
1 2/17/2020 4793659           ARIND     Indigent Kit Loan Receivable                                              4.38              5.70
1 2/17/2020 4793659           SIND      Tim Id 309387152 Order No 108518 Charge for indigent order               <4.38>             1.32
                                        108518126
1 2/22/2020 4793659           ARIND     Indigent Kit Loan Receivable                                              6.56              7.88
1 2/22/2020 4793659           SIND      Tim Id 309395948 Order No 108527 Charge for indigent order               <6.56>             1.32
                                        108527148
01/07/2021   4793659          ARIND     Indigent Kit Loan Receivable                                              6.56              7.88
01/07/2021 4793659            SIND      Tim Id 309417182 Order No 108548 Charge for indigent order               <6.56>             1.32
                                        108548604
01/14/2021 4793659            ARIND     Indigent Kit Loan Receivable                                              6.56              7.88
     Case 2:21-cv-00685-VBF-JEM Document 17 Filed 06/29/21 Page 14 of 20 Page ID #:119

 04/14/2021 :.0:55:53                            Los Angeles County Sheriffs Department                        PAGE :      04 OF 04
 DELESLIE                                LASD JAIL INFORMATION MGMT SYSTEM (JIMS)                                          OTRTASTA

                                                                                                                           1 0.02.1.13


                                          T RUST ACCOUNT                         STATEMENT
                                             FROM : 01/01/2020                   TO :04!14/2021
Main ID:         0033604588           NtA"v'E'   CARO,JOSE                                              ~-    08/30/1987
FACILITY:        TTCF-T262-A-008L

ACCOUNT BALANCES TOTAL'                      $ 2.26               GU,-~:E~a r:            $ 226       HOLD:             $ 0.00



DATE         BOOKING NO       TYPE      TRANSACTION DESCRIPTIdN                                      TRANSACTION AMT         BALANCE
01/14/2021 4793659            SIND      Tim Id 309427430 Order No 108558 Charge for indigent order             <6.56>             1.32
                                        108558703
01/21/2021 4793659            ARIND     Indigent Kit Loan Receivable                                            6.56              7.88
01/21/2021 4793659            SIND      Tim Id 309437288 Order No 108568 Charge for indigentorder              <6.56>             1.32
                                        108568575
01/29/2021 4793659            ARIND     Indigent Kit Loan Receivable                                            6.56              7.88
01/29/2021 4793659            SIND      Tim Id 309449013 Order No 108579 Charge for indigent order             <6.56>             1.32
                                        108579600
02/04/2021 4793659            ARIND     Indigent Kit Loan Receivable                                            6.56              7.88
02/04/2021 4793659            SIND      Tim Id 309459865 Order No 108589 Charge for indigent order             <6.56>             1.32
                                        108589706
02/11!2021 4793659            ARIND     Indigent Kit Loan Receivable                                            6.56              7.88
02/11/2021 4793659            SIND      Tim Id 309471471 Order No 108600 Charge for indigent order             <6.56>             1.32
                                        108600038
02/26/2021 4793659            ARIND     Indigent Kit Loan Receivable                                            6.56              7.88
02/26/2021 4793659            SIND      Twi Id 309491503 Order No 108620 Charge for indigent order             <6.56>             1.32
                                        108620266
03/04/2021 4793659            ARIND     Indigent Kit Loan Receivable                                            6.56              7.88
03/04/2021 4793659            SIND      Tim Id 309501607 Order No 108630 Charge for indigent order             <6.56>             1.32
                                        108630424
03/11/2021 4793659            ARIND     Indigent Kit Loan Receivable                                            6.56              7.88
03/11/2021 4793659            SIND      Tim Id 309511814 Order No 108640 Charge for indigent order             <6.56>             1.32
                                        108640739
03/18/2021 4793659            ARIND     Indigent Kit Loan Receivable                                            6.56              7.88
03/18/2021 4793659            SIND      Tim Id 309521843 Order No 108650 Charge for indigent order             <6.56>             1.32
                                        108650766
03/25/2021 4793659            ARIND     Indigent Kit Loan Receivable                                            6.56              7.88
03/25/2021 4793659            SIND      Twi Id 309532343 Order No 108660 Charge for indigent order             <6.56>             1.32
                                        108660990
04/02/2021 4793659            ARIND     Indigent Kit Loan Receivable                                            6.56              7.88
04/02/2021   4793659       SIND         Tim Id 309542671 Order No 108671 Charge for indigent order             <6.56>             1.32
                                        108671333
   Case 2:21-cv-00685-VBF-JEM Document 17 Filed 06/29/21 Page 15 of 20 Page ID #:120



                            COUNTY OF LO5 ANGELES SHERIFF'S DEPARTMENT
                                 GRIEVANCE APPEAL STATUS NOTIFICATION




!Requesting to Speak With            Requesting for Service                 Grievance                             ~
                                                   ~~                      ~ Nurse or Doctor                  —

Grievance Details:
M y complaint is about being offended and discriminated against for not speaking
                                                                                  English by Nurse Davis. She
has disrespected me for a long time. Every time she give me my meds, I get
                                                                            an incomplete dose. She is not
professional. When she is here, she only gives me my psych meds, not all of
                                                                            my medications ordered. I don't
want to end up in discipline. I hope you can help.
APPEAL LEVEL 15TATU5:


Status:
Denied
Comments:
A formal inquiry was conducted; witness did not support the patient's claim
                                                                            against the employee. Unable to
restrict personnel from specific assignments due to the needs of ser~rice.

Status Notification Issued By:                          Employee #
G ulseth                                                415900



REFERENCE #: 2026-2020-0225-235
n mate's Signature:                                      Booking #:              Date:
                                                         4793659
Case 2:21-cv-00685-VBF-JEM Document 17 Filed 06/29/21 Page 16 of 20 Page ID #:121

                            COUNTY OF LOS ANGELES SHERIFF'S DEPARTMENT
                                              NOTIFICATION OF DISPOSITON

 REFERENCE #: 2026-2020-0225-235
 INFORMATION:

       Handle as an emergent.




                                                                                      Nurse or Doctor


  Request or Grievance Details:
  M y complaint is about being offended and discriminated against for not speaking English by Nurse Davis. She
  has disrespected me for a long time. Every time she give me my meds, I get an incomplete dose. She is not
  professional. When she is here, she only gives me my psych meds, not all of my medications ordered. I don't
  want to end up in discipline. I hope you can help.
  DISPOSITION:

  Complaint Type                      Disposition
  Medical Services                    Denied




  Comments
  On February 22,2020, you filed a grievance alleging that Sheriff's Department personnel was disrespectful and
  gives you incomplete medication'. There is no indication that Ms. Davis was disrespectful towards you per
  witness statement. Your grievance has been investigated; however, we were unable to substantiate that the
  described employees) violated the alleged Department policies and procedures. .~//y/LU ,pew ~~~ ~ ~~~J~%2~
  REVIEWED BY: (;(%'-          Li,      J~~       c~.    ~    7~C       ~~     ~-y              ~          /f
                                                                                                         ~.~            iz.       l    f~~            r~
  462481                         Urso~,~~~ . /~-,..E            G ~Ctiltl~iGe~ /~~G1/rG        ~QC~~~~'~G~ nD~ ~Lc.✓~~Jl~               `llS
  421766                         Eckhardt ~''CGI)vl             ,1~15~ ~- ~~^~'~~(~                 ~ ~L'GE' G~l~r~%              ~j,,~ s-c'~'i^~GC


  I nmate Rights Regarding the Appeal Process: ~C~S ~. ~~~ ~
       • Inmates may only submit one (1) appeal per grievahce.
       • An appeal shall be submitted on the appropriate appeal form, which will be provided to the inmate by
          custody personnel when delivering the notification of the disposition of a grievance or appeal.
       • Inmates who are unable to fill out the appeal form may ask personnel for assistance.
       • An appeal by an inmate must be submitted within fifteen (15) calendar days of receiving a written
           disposition regarding the grievance, or the appeal will be denied.
       • Inmates will be advised in writing by a supervisor the result of an appeal within 15 calendar days of the
           a ppeal submission.
   New issues raised by an inmate on an appeal form will not be addressed, and any decision rendered will pertain
   only to the present appeal issue.
   REFERENCE #: 2026-2020-0225-235
    Conflict Resolution may be available and is voluntary for both the inmate and the involved personnel to address a grievance
         instead of the Department conducting a personnel investigation and determining a finding to resolve the grievance.



     ~~~r~,~-~( `l U ~G~
                      ~                                          '
                                                          ~~ `~~~lam ~--                              ~~~~z--_~/r~~
                                                                                                                  ~
Case 2:21-cv-00685-VBF-JEM Document 17 Filed 06/29/21 Page 17 of 20 Page ID #:122



                         COUNTY OF LOS ANGELES SHERIFF'S DEPARTMENT
                                 GRIEVANCE APPEAL STATUS NOTIFICATION

REFERENCE #: 2026-2020-0225-235
GRIEVANCE INFORMATION:




Requesting to Speak With             Requesting for Service                Grievance
                                                                            N urse or Doctor


Grievance Details:
M y complaint is about being offended and discriminated against for not speaking English by Nurse Davis. She
has disrespected me for a long time. Every time she give me my meds, I get an incomplete dose. She is not
professional. When she is here, she only gives me my psych meds, not all of my medications ordered. I don't
want to end up in discipline. I hope you can help.
APPEAL LEVEL 1 STATUS:


Status:
Denied
Comments:
A formal inquiry was conducted; witness did not support the patient's claim against the employee. Unable to
restrict personnel from specific assignments due to the needs of service.

Status Notification Issued By:                          Employee #
G ulseth                                                 415900



REFERENCE #: 2026-2020-0225-235
I nmate's Signature:                                     Booking #:              Date:
                                                         4793659
                Case 2:21-cv-00685-VBF-JEM Document 17 Filed 06/29/21 Page 18 of 20 Page ID #:123
                                                                                        INMATE LEVEL 1 APPEAL FORM
                                                                                               Instructions:
  Fill out the portion below. Provide as much detail as possible to describe why you are appealing the disposition on your
 grievance. Once completed, cut along the line below and submit the top portion of this form. As an inmate within the Los
Angeles County Jail system, you have only 15calendar days from the time you received the results of your grievance to submit
                                                          an appeal.



       CARD JOSE           ~ 4793659     'G✓   I~~O~D • ~`6 J~'1~12-~ l 2 26-2020-0225-235
'~ d~s~~~w;~~, 4~~ P~ nor . M~                       ,
                                               e=-~v~: }e     ~ s~o~ e 0~~2~X'~ gUQQo~ ~n
car~~ ~        cn vcx~ c.1PPe~\    ~coc+e~5 ~-      w►e 4"~Y+~ e ~ d\ ~2~     y *(~ ht~          ~
  ~5G oS ~~ h~S So-~ w'~'~r2~1              e~ r~~+~.~ • kt,ex~e. re,.v..y ~ ~h~ 1y ~ gr~nc~. :Mew
      ec c                                1b                             e~l,              ;~              ~ ~ co~~ t~ ~e                            ~;~ne~n                   ~         JeS„
                 ~.. Q,~r`. ~(P.~P~
                                  \                            v~1y ~'~l~                          • ~3          ~~ ~^~S~                  t~~f'i5 ~o ~o~ ~ceP~o.~                                 tow.        ec
rt't~SP~ Cis0Kl _ _ b.~~'iO 4Y Q ~:C~~,                                                    ~tv.~e ~ESc ~~                    ~E~i~`, ~-~1Y2                    4~(O~P 5~ ~ 0 ~(~.~ ~ v \ ~Sv e




.. .._~..::.c:cc:r ..~..~y            r.;ru:~~:~..             . I..
                                                                    ._~:~ ..._ ~mi:_.~.iii(f~~;~   _
                                                                                                                    _       ,,~c .3~               +~~               1a
                                                                                                                                                                           ,~: ,'F`'i-~V i'.....
                                                                                                                                                                                     ..-.•
                                                                                                                                                                                                                     .. :::

                                                                                                                                                                                                                    _ _.
                                                                                                                                                    r-! - t2-- 2-,0
.                            ...ai                           ._xix„+~.Y~n1 ni JL ~4.     9r,Aq,,. R+! 1 I! t r                '9       ~    e 'I   'T"                    ~`       ~ `r~,~~—"          7'    - t.t~^-... -          i
~...`:~.._.._                        —+~.::          ..L~.                                                       n?-l3c.-
                                                                                                                                                         wtL~~j~ j                       .         f        p~p~ IJ               't_.



   S~                          ~vcZ~ 5                                                 5~~9`~O                                     ~                                      ~ ~ - . • ~~~~ • .-c~. ..                           .
Case 2:21-cv-00685-VBF-JEM Document 17 Filed 06/29/21 Page 19 of 20 Page ID #:124




                                                                                                           --~~y~r _---
                                                                                         - -.emu._.--,,:'_


                                                                                     THii c4 llliy ~G3i fit° -~'~  '~~
                                                                                           _        ~        ~~-r'




                                                '•~




.~         v

                                    ~~     ~~~ .


                                    *~   Vim\                             .. V _i
               ~      1
                    /,'       /1\                              lj
     \
                                                               _~T
                                                                Y        ~i
       \                      `~     ~ l




                              ~~                      ~. ~
 -,~                                 \
                              ~ ~e ~~~
\ , . ~ ,,~                       ~
    ~._   .~                  ~~
                                                                            ,,      -.
                   ~~~. .,~                                     L• ~~_     ! r
                      L"°'"

                                                             25~ ~~sfi ~ -__
      Case 2:21-cv-00685-VBF-JEM Document 17 Filed 06/29/21 Page 20 of 20 Page ID #:125




                            xxxy ~~
                 M l~l L

                            ~~P~z
.:.




               E ~~L
                           ~ ~ PST ~
